COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-10-00002-CV


IN THE INTEREST OF J.A.G.,
A CHILD


                                        ------------

            FROM THE 367TH DISTRICT COURT OF DENTON COUNTY

                                        ------------

                          MEMORANDUM OPINION1

                                        ------------

      Sixteen-year-old Appellant J.B.G., of whom the Texas Department of Family

and Protective Services (TDFPS) has managing conservatorship, appeals the trial

court’s order terminating her parental rights to her three-year-old son, J.A.G. After

a bench trial, the trial court found by clear and convincing evidence that Appellant

(1) engaged in conduct or knowingly placed J.A.G. with persons who engaged in

conduct which endangered his physical or emotional well-being and (2) knowingly

placed or knowingly allowed J.A.G. to remain in conditions or surroundings which


      1
           See Tex. R. App. P. 47.4.
endangered his physical or emotional well-being.2 The trial court also found that

termination of Appellant’s parent-child relationship with J.A.G. would be in his best

interest.3 In five points, Appellant contends that the evidence is legally and factually

insufficient to support the endangerment findings and insufficient to support the best

interest finding. Because we hold that the evidence is legally and factually sufficient

to support all the trial court’s findings, we affirm the trial court’s judgment.

      As we have explained in a similar case,

              Endangerment means to expose to loss or injury, to jeopardize.
      The trial court may order termination of the parent-child relationship if
      it finds by clear and convincing evidence that the parent has knowingly
      placed or knowingly allowed the child to remain in conditions or
      surroundings that endanger the physical or emotional well-being of the
      child. Under subsection (D), it is necessary to examine evidence
      related to the environment of the child to determine if the environment
      was the source of endangerment to the child’s physical or emotional
      well-being. Conduct of a parent in the home can create an environment
      that endangers the physical and emotional well-being of a child.

             . . . Under subsection (E), the relevant inquiry is whether
      evidence exists that the endangerment of the child’s physical or
      emotional well-being was the direct result of the parent’s conduct,
      including acts, omissions, and failures to act. Termination under
      subsection (E) must be based on more than a single act or omission;
      a voluntary, deliberate, and conscious course of conduct by the parent
      is required.

            To support a finding of endangerment, the parent’s conduct does
      not necessarily have to be directed at the child, and the child is not
      required to suffer injury. The specific danger to the child’s well-being
      may be inferred from parental misconduct alone, and to determine


      2
           See Tex. Fam. Code Ann. § 161.001(1) (D), (E) (Vernon Supp. 2010).
      3
           See id. 161.001(2).

                                            2
      whether termination is necessary, courts may look to parental conduct
      both before and after the child’s birth. . . . A parent’s decision to
      engage in illegal drug use during the pendency of a termination suit,
      when the parent is at risk of losing a child, supports a finding that the
      parent engaged in conduct that endangered the child’s physical or
      emotional well-being. Thus, parental and caregiver illegal drug use
      supports the conclusion that the children’s surroundings endanger their
      physical or emotional well-being. . . . As a general rule, conduct that
      subjects a child to a life of uncertainty and instability endangers the
      child’s physical and emotional well-being.4

      The trial court heard the following evidence. Before the referral culminating

in this case, Appellant’s immediate family had been the subject of many referrals.

Her mother (Grandmother) had prostituted herself and Appellant in exchange for

drugs. J.A.G.’s birth father (Father) was twenty-one years old at the time of J.A.G.’s

conception, and at some point during their relationship, Father and Appellant lived

together in his aunt’s trailer. Based on Father’s relationship with twelve-year-old

Appellant, encouraged by Grandmother and condoned by his family, Father was

later convicted of aggravated sexual assault of a child and sentenced to seven years

in prison.

      Appellant testified that when Father discovered that she was pregnant, he told

her that it was best that she be with Grandmother, who was threatening him “about

money.” Appellant then went back to Grandmother, and Father disappeared.

Appellant testified that she was still not in a position to take care of herself at that



      4
        In re J.W., No. 02-08-00211-CV, 2009 W L 806865, at *4 (Tex. App.—Fort
W orth Mar. 26, 2009, no pet.) (mem. op.) (citations omitted); see also In re J.O.A.,
283 S.W .3d 336, 345–46 (Tex. 2009).

                                           3
point because of her age. She explained that during her pregnancy with J.A.G., “It

was a rough time because . . . me and my mom were living in a home. And my

mom . . . got mad at me because there was no money . . . to pay the hotel room.

And sometimes . . . she hit me in my stomach.” Appellant also testified that she “had

to insist” that Grandmother take her to the doctor during the pregnancy and that she

would walk if Grandmother would not take her to the doctor. Appellant gave birth to

J.A.G. two days after her thirteenth birthday.

      Appellant did not like living with Grandmother, who hit Appellant and threw

things at her. Appellant did not report Grandmother’s abuse because Grandmother

threatened to have J.A.G. removed from Appellant and convinced Appellant that she

and J.A.G. would be mistreated in foster care. So even after CPS began a family-

based services case, Appellant left home for a time with J.A.G.

      In June 2008, after Appellant and J.A.G. had returned home, TDFPS removed

Appellant and J.A.G. from Grandmother’s custody. Father’s parent-child relationship

with J.A.G. and Grandmother’s parent-child relationship with Appellant were

ultimately terminated. Neither Father nor Grandmother is a party to this appeal.

      After the removal, Appellant and J.A.G. were initially placed together in an

emergency shelter. About two weeks later, they were placed together in Seton

Home, a San Antonio placement for teens with children or teens expecting children.

David Gandara, the original TDFPS caseworker for both Appellant and J.A.G.,

testified that TDFPS originally planned for Appellant and J.A.G. to stay at Seton


                                         4
Home until a parent (presumably Appellant’s father, E.G. (Grandfather)), could

complete a service plan successfully. Then, TDFPS would conduct a monitored

return of Appellant and J.A.G. to Grandfather.

      W hile living in Seton Home, Appellant had individual therapy, group therapy,

anger management, and parenting classes. Gandara testified that she told him

repeatedly that she did not need individual counseling and “that it wasn’t for her.”

According to Gandara, Appellant had verbal and physical disputes while at Seton

Home but minimized her involvement. He testified that she tended to claim that she

did not remember much when confronted about her misconduct.

      Appellant had a fight at school that she claimed was not physical; she was

charged with retaliation. She was blamed for chipping paint off a wall at school but

told Gandara that she was not involved. Gandara spoke to no one at Appellant’s

school. Appellant also skipped school frequently, despite the facts that child care

and transportation were provided and her school attendance was court-ordered.

      One physical battle occurred in her home at the facility in front of J.A.G.

Gandara testified that Appellant had told him that the other girl approached her, “and

that’s about as far as she remembers. The next thing she knows is they were

fighting.” Gandara also testified that Appellant changed her story: she originally told

him that J.A.G. was about ten feet away; towards the end of her narration the baby

was only “a couple feet” away from the fray. At trial, Appellant testified that she had




                                          5
a physical fight with J.A.G. located “one or two feet away.” J.A.G. was not physically

injured.

      At one point, Appellant barricaded herself and J.A.G., along with another teen

and her child, in her room.     Appellant wrote graffiti signs, gang signs, and a

threatening comment on the walls during the incident. She also left the facility twice

without permission, at least once with J.A.G. Finally, multiple incident reports

indicated that Appellant left J.A.G. unattended in his stroller on occasion.

      W hen Gandara spoke to Appellant about his concern that she was

jeopardizing her placement at Seton Home, she told him that she did not like the

home and did not want to be there and that that was why she was acting out. She

told him that the counseling was “stupid.” But she also told him that she liked the

parenting classes and believed that they were helping her.

      Gandara opined at trial that Appellant’s actions at Seton Home indicated that

she was not taking matters seriously, she was not sincere in getting better, and her

noncompliance with rules and structure was worsening. On May 1, 2009, Appellant

asked Gandara what would happen if her conservator, TDFPS, temporarily removed

J.A.G. from her care because she was having a lot of difficulties going to school and

taking care of a child. Appellant testified that even at Seton Home, where she had

a lot of support in taking care of J.A.G., there was “too much pressure” because she

had “to do what they [told her] to do.”




                                          6
      After Appellant and J.A.G. were removed from Seton Home on June 3, 2009,

and placed with Grandfather, whose home had been approved by TDFPS for a

return and monitor placement. TDFPS provided no services to Appellant and J.A.G.

while they lived with Grandfather. Gandara did not visit the home at all before the

placement. He also did not visit the home during Appellant and J.A.G.’s twenty-

three days there, nor did he know if anyone else from TDFPS had. Appellant

testified that a caseworker visited once.

      Gandara testified that Appellant told him after the removal from Grandfather

that she engaged in frequent unprotected sexual intercourse in Grandfather’s home.

She also told him that Grandfather was rarely home and that no food or money was

available. She testified that the house was dirty and messy when she and J.A.G.

arrived. She also testified that Grandfather was not really living in the home and that

he was neither helpful nor supportive. Appellant admitted that she had Gandara’s

telephone number but never called him to report her living conditions, nor did she tell

the local caseworker who visited once, because of her fear that TDFPS would take

J.A.G. away from her.

      Appellant’s drug-addicted sister, who worked as a prostitute, and her baby

were also staying at Grandfather’s house.       Appellant admitted that before the

“monitored” return, she had told Gandara that her sister no longer lived with

Grandfather.




                                            7
      Appellant testified that her sister would leave the house and Appellant would

“have to stay with [J.A.G.] and her [sister’s] son.” Appellant “didn’t know what to do

with two kids.” She testified that she “was in too much stress” and “too much

pressure” and therefore overdosed on June 28, 2009, on antidepressants belonging

to her sister. According to Gandara, Appellant told him that she took the pills to “feel

better.” She testified that she never passed out, but he testified that he believed that

she had.

      Cheri Fry, the CASA worker for both Appellant and J.A.G. from the initial

removal from Grandmother, testified that Appellant had told her that she had

“thought the more pills she took, the better it would make her feel. And so she had

taken a lot of them. And then she said that the next thing she knew, she woke up

in the hospital. She had—was unconscious.”

      Appellant testified that her sister was outside with J.A.G. while she was taking

the pills but that they came back in. Fry testified that J.A.G. was in the room when

Appellant took the pills. Appellant testified that she thought that she had taken all

the pills, closed the bottle, and put the bottle “where it belonged.” But J.A.G.

grabbed the bottle and “one or two” pills that must have “got[ten] stuck” in the cap.

Appellant testified that she told her sister to call 911. The baby was found by

emergency responders with a pill in his mouth and a pill in his hand. Appellant

admitted at trial that the incident endangered J.A.G.




                                           8
      Applying the appropriate standard of review,5 we hold that the evidence is

legally sufficient to support the trial court’s endangerment findings. Further, applying

the appropriate standard of review,6 we hold that the evidence is factually sufficient

to support the trial court’s endangerment findings. W e overrule Appellant’s first four

points.

      The trial court additionally heard the following evidence. After her overdose,

Appellant and J.A.G. were removed from Grandfather’s home and placed separately.

      After meeting Appellant and a transporter at her new foster home, Gandara

could not say unequivocally that he visited her again, although he testified that he

“had a coworker that was going through that area stop by at least once.” Appellant’s

foster mother sent her to therapy beginning in August 2009, and Appellant was

voluntarily admitted to Millwood Hospital in early September 2009 immediately after

a psychiatric evaluation.    From the admitted medical records, it appears that

Appellant remained at Millwood and then The Excel Center for inpatient care for

about two weeks. She was diagnosed with major depressive disorder and placed

on antidepressants, a mood stabilizer, and anti-anxiety medication. Despite TDFPS

having gained at least temporary managing conservatorship over Appellant more

than a year earlier and the reasons for that change in conservatorship, and despite



      5
           See In re J.P.B., 180 S.W .3d 570, 573–74 (Tex. 2005).
      6
        See In re H.R.M., 209 S.W .3d 105, 108 (Tex. 2006); In re C.H., 89 S.W .3d
17, 28 (Tex. 2002).

                                           9
the separation from her young son and the reasons for that separation, it appears

that the September evaluation was Appellant’s first psychological or psychiatric

evaluation.

      After her release from inpatient care, Appellant attended day treatment at The

Excel Center. Group therapy records from The Excel Center indicate that Appellant

sometimes behaved inappropriately or slept in group therapy, was hypersexualized,

minimized her history, and avoided dealing with her feelings and the past. In at least

one session, Appellant indicated that she did not want to try to regain custody of

J.A.G. The therapist indicated in the notes that Appellant was unwilling to accept

responsibility for her behaviors and refused to see the impact of her behaviors on

others. The following day, the therapist reiterated in the notes that Appellant was

unwilling to accept responsibility for inappropriate behaviors “and make changes that

might allow her to see her son or to get custody of her son.”

      W hile she was attending day treatment at The Excel Center in October 2009,

Appellant engaged in inappropriate sexual behavior with a classmate. On the same

day, Appellant was discovered “cutting” or “scratching” herself with her library card.

These incidents precipitated Appellant’s return to Millwood. Appellant “chose to go”

back to the hospital. Appellant’s second bout of inpatient care at Millwood and then

at The Excel Center ended October 21, 2009, six weeks before trial began.

      Her foster mother testified that after Appellant’s second hospital stay, she

completed her treatment at The Excel Center and returned to public school.


                                         10
      Appellant’s regular therapist, Laura Greuner, a licensed clinical social worker,

testified that she first met with Appellant on July 29, 2009. Greuner again saw

Appellant on August 26, September 2, November 4 (after Appellant’s treatment at

Millwood and The Excel Center), November 18, December 9, and December 12.

Greuner opined that Appellant was stable since leaving Millwood in late October

2009 but admitted that part of that conclusion was based on discussions with the

foster mother. Greuner explained that Appellant

      doesn’t seem as depressed or anxious. She presents herself as more
      focused, like she has a goal and like she’s trying very hard. . . .

             ....

             And I . . . wasn’t all for her going to Millwood because I didn’t
      really see her as someone that was—you know, at the time she . . .
      didn’t seem to be severely depressed or acting out suicidally or
      anything like that. But it seemed like Millwood ended up doing her
      some good, because, when she came out, it definitely seemed like she
      had made some progress from where she was before.

Greuner testified that she usually has communication with TDFPS caseworkers

during this type of case but had had no communication with caseworkers in this

case. She believed that she had left a message with Gandara at the beginning of

her professional relationship with Appellant.

      Exhibits admitted at trial on Appellant’s behalf showed that she was doing fine

in school.   Appellant’s testimony indicates that she has long-term goals of

independence but recognized that at the time of trial she was not capable of

independently caring for herself and her son.       Her testimony also shows an


                                         11
awareness of her mental illness and an acceptance of the potential need for

continued medication and counseling. Appellant also admitted in her testimony that

she sometimes “black[s] out” when she gets angry.

      Fry noted that contrary to Appellant’s foster mother’s testimony that Appellant

had always behaved well in her current placement, Appellant’s foster mother had

called Fry on average twice a week about behavior and other issues regarding

Appellant. Fry testified that termination of Appellant’s rights would be in J.A.G.’s

best interest, based on the cycle of instability and Appellant’s inability to demonstrate

that she could “parent [J.A.G.] safely, long term.”

      Rayanne Climer, who replaced Gandara as both Appellant’s and J.A.G.’s

caseworker on September 15, 2009, testified that Appellant’s foster mother had

discussed with her some of Appellant’s troubling behaviors, including improper

sexual activity, attempted self-mutilation, and violations of rules at The Excel Center.

Climer also testified that Appellant’s maturity level is lacking and that Appellant has

complained to her that it is unfair to expect Appellant to make adult decisions at her

age. Appellant’s complaints, however, related simply to going to school and obeying

rules. Climer specifically testified that Appellant had told her that TDFPS was

“expecting a lot of her as a 15-year-old to make adult decisions.” Climer admitted

that other than court appearances, an October 27, 2009 visit to the foster home was

the only time that she met with Appellant before trial.




                                           12
      The evidence is contradictory regarding Appellant’s conduct while living with

her foster mother, but it is undisputed that at trial, her foster mother supported

reunification and was willing to have J.A.G. placed in her home.

      Gandara testified that placing J.A.G. with Appellant was not an option because

they had been placed together at Seton Home and with Grandfather, and neither

placement was successful.      But Appellant’s foster mother testified that during

Climer’s October 27, 2009 visit to the foster home, Climer told her and Appellant that

if Appellant behaved well for two months, then she could have her son back, and her

rights would not be terminated. Appellant testified that Climer had told Appellant and

her foster mother that if Appellant “was good several months, possibly two months,

that [she could] possibly get [her] son back.” Climer conceded that she did tell them

that Appellant had a chance of getting J.A.G. back, even though she knew at that

time that TDFPS’s goal “on paper” was termination. The termination trial began less

than six weeks later.

      In the more than five-month period between the time they were separated and

the day trial began, Appellant and J.A.G. had only about seven visits. Appellant

conceded that some of the visits were missed because of her hospital stays and a

staph infection. Additionally, Fry stated that when Appellant attended “the Excel

program, they didn’t want to interrupt her therapy to schedule visits. They thought

it was more important to be in therapy. And then after that, I can’t tell you why there

weren’t visits.” It is not clear from the testimony who “they” were. Fry testified that


                                          13
she knew of occasions in other cases when weekend visits were held even when

therapy was not an issue. Fry also testified that she thought that the inconsistent

contact between mother and child was hard on both Appellant and J.A.G.

      Climer admitted that a twenty-five-day gap in visits between Appellant and

J.A.G. that occurred between October 27 and November 21, 2009, was TDFPS’s

fault. Both parties indicated that at some point the foster parents of Appellant and

J.A.G., not TDFPS, were left with the responsibility of assuring that the mother and

toddler had visits.

      Climer observed the October 27 visit at Appellant’s foster home and agreed

“with the testimonies of other people” that J.A.G. and Appellant had a bond.

      TDFPS’s plan was for Appellant’s maternal uncle, A.G., and his wife, L.G.,

who have been married for twenty years and have two biological children, to adopt

J.A.G. L.G. had seen J.A.G. once when he was about two months old.

      They are willing and eager to raise and adopt J.A.G., but not Appellant. L.G.

explained that she believed that with Appellant’s history of running away from foster

homes and cutting her wrists, her lack of stability, and the likelihood that she would

not improve, her presence in the home would have adverse affects on J.A.G. and

the couple’s two biological children. A.G. was concerned that Appellant could

negatively affect the stability of his own children. Both A.G. and L.G. testified that

it would be in J.A.G.’s best interest for Appellant’s rights to be terminated.




                                          14
      L.G. testified that she would be willing to allow Appellant to visit J.A.G. as long

the visits did not harm him emotionally. L.G. also testified that she would ensure that

Grandmother would have no contact with J.A.G.

      Based on the appropriate standards of review, we hold that the trial court’s

best interest finding is supported by legally 7 and factually 8 sufficient evidence. W e

overrule Appellant’s fifth point.

      Having overruled all of Appellant’s points, we affirm the trial court’s judgment.




                                                      LEE ANN DAUPHINOT
                                                      JUSTICE

PANEL: DAUPHINOT, W ALKER, and MCCOY, JJ.

DELIVERED: November 10, 2010




      7
        See Tex. Fam. Code Ann. § 263.307(a), (b) (Vernon 2008); In re R.R., 209
S.W .3d 112, 116 (Tex. 2006); J.P.B., 180 S.W .3d at 573–74; Holley v. Adams, 544
S.W .2d 367, 371–72 (Tex. 1976).
      8
       See Tex. Fam. Code Ann. § 263.307(a), (b); R.R., 209 S.W .3d at 116;
H.R.M., 209 S.W .3d at 108; C.H., 89 S.W .3d at 28; Holley, 544 S.W .2d at 371–72.

                                          15